 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Email: service@mission.legal
 5   Attorney for Plaintiff,
     Albert Dytch
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11
     ALBERT DYTCH,                              )     No. 3:17-cv-00438-SI
12                                              )
                    Plaintiff,                  )     STIPULATION FOR DISMISSAL OF
13                                              )     ENTIRE ACTION WITH THE COURT’S
            vs.                                 )
14                                              )     RETENTION OF JURISDICTION TO
     ANTONIO MAGANA dba FLACOS, et al.,         )     RESOLVE PLAINTIFF’S CLAIM FOR
15                                              )     ATTORNEYS’ FEES AND COSTS
                    Defendants.                 )
16                                              )
                                                )     [PROPOSED] ORDER
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
21
22
23
24
25
26
27
28



                  STIPULATION FOR DISMISSAL OF ENTIRE ACTION; [PROPOSED] ORDER

                                             Page 1
 1           IT IS HEREBY STIPULATED by and between Plaintiff, Albert Dytch (“Plaintiff”),
 2   and Defendant, Maxaco, LLC (“Defendant,” and together with Plaintiff, “the Parties”), all
 3   remaining parties to this action, by and through their respective counsel, that pursuant to
 4   Federal Rule of Civil Procedure 41(a)(2), the above-captioned action be dismissed with
 5   prejudice.
 6          IT IS FURTHER STIPULATED by the Parties that the Court shall expressly retain
 7   jurisdiction over this matter for the purpose of adjudicating any subsequent motion Plaintiff
 8   may bring to recover his attorneys’ fees and costs (“Fees Motion”). Any Fees Motion shall be
 9   filed within 45 days of the date the Court issues its Order on this stipulation.
10
11   Dated: January 22, 2019                       MOORE LAW FIRM, P.C.
12
                                                   /s/ Tanya E. Moore
13                                                 Tanya E. Moore
14                                                 Attorney for Plaintiff,
                                                   Albert Dytch
15
16   Dated: January 22, 2019
                                                   /s/ Peter A. Magganas
17                                                 Peter A. Magganas
18                                                 Attorney for Defendant,
                                                   Maxaco, LLC
19
20
                                              ATTESTATION
21
22   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
23
                                                   /s/ Tanya E. Moore
24
                                                   Tanya E. Moore
25                                                 Attorney for Plaintiff,
                                                   Albert Dytch
26
27
28



                  STIPULATION FOR DISMISSAL OF ENTIRE ACTION; [PROPOSED] ORDER

                                                   Page 2
 1                                                  ORDER
 2            The Parties having so stipulated and good cause appearing,
 3            IT IS HEREBY ORDERED as follows:
 4            1.      The Court retainA jurisdiction over this matter for the purpose of adjudicating
 5   any motion brought by Plaintiff to recover his attorneys’ fees and costs (“Fees Motion”).
 6            2.      Plaintiff shall file any Fees Motion within 45 days of the date of this Order.
 7            3.      Except as provided for in paragraph 1, the action is dismissed with prejudice.
 8
 9   IT IS SO ORDERED.
10
11   Dated:        1/28/19

12                                                   SUSAN ILLSTON
                                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                     STIPULATION FOR DISMISSAL OF ENTIRE ACTION; [PROPOSED] ORDER

                                                    Page 3
